Citation Nr: 0526909	
Decision Date: 10/03/05    Archive Date: 10/17/05

DOCKET NO.  04-07 222	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death, to include as due to exposure to herbicides.

2.  Entitlement to accrued Department of Veterans Affairs 
benefits.

3.  Entitlement to nonservice-connected death pension 
benefits.


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

W.T. Snyder, Associate Counsel


INTRODUCTION

The veteran had active service from September 1957 to August 
1959.  He also was a member of the U.S. Army Reserve (USAR) 
from September 1959 to September 1980.  The appellant is the 
deceased veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Winston-
Salem, North Carolina, Regional Office (RO) of the Department 
of Veterans Affairs (VA).


FINDINGS OF FACT

1.  At the time of the veteran's death, service connection 
was not in effect for any disorder, condition, or disease, 
and no claim for any VA benefit was pending.

2.  The Certificate of Death listed metastatic adenocarcinoma 
of the prostate as the cause of death.

3.  The evidence of record does not show the veteran to have 
served in active service during a period of war or in 
Vietnam, and neither does it show the veteran to have 
otherwise been exposed to herbicides.

4.  The evidence of record does not show a service-connected 
disability materially or substantially contributed to the 
cause of death.

CONCLUSIONS OF LAW

1.  A service-connected disease did not cause or contribute 
substantially or materially to the veteran's death.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1310, 5107(b) (West 
2002 and Supp 2005); 38 C.F.R. §§ 3.302, 3.307, 3.309,(e), 
3.312 (2004).

2.  The requirements for entitlement to accrued VA benefits 
have not been met.  38 U.S.C.A. §§ 5107(b), 5121 (West 2002; 
38 C.F.R. § 3.1000 (2004).

3.  The requirements for entitlement to nonservice-connected 
death pension benefits have not been met.  38 U.S.C.A. 
§§ 1541, 1521(j), 5107(b) (West 2002); 38 C.F.R. 
§§ 3.3(a)(3), 3.3(b)(4) (2004); Sabonis v. Brown, 6 Vet. App. 
426 (1994).   


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

VCAA duty to notify

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) (RO) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004); see also Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).

VA satisfied its duty to notify by means of a June 2003 
letter from the RO to the appellant that was issued prior to 
the RO decision.  The letter informed the appellant of what 
evidence was required to substantiate the claims and of her 
and VA's respective duties for obtaining evidence.  She was 
also asked to submit evidence and/or information in her 
possession to the RO.  The Board notes that the June 2003 
letter did not inform the appellant that entitlement to death 
pension benefits required that the deceased veteran have 
served during a period of war.  The Board, however, finds 
this oversight to have been of de minimis importance, as the 
RO was under an affirmative obligation to obtain his military 
records, which it did, that requirement was explained in the 
September 2003 letter which notified the appellant of the 
rating decision, and there is no evidence of a claim of 
prejudice from the appellant or her representative.  Thus, 
any error which resulted from this was non-prejudicial and 
harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103.

Further, it is unclear from the record whether the appellant 
was explicitly asked to provide "any evidence in [her] 
possession that pertains" to her claim.  See 38 C.F.R. 
§ 3.159(b)(1).  Nevertheless, as a practical matter the Board 
finds that she has been notified of the need to provide such 
evidence, for the following reasons.  The June 2003 letter 
informed her that additional evidence was needed to support 
her claim, and asked her to either submit corrected 
authorizations identifying the health care providers or send 
the evidence to VA, which she did.  In addition, the 
Statement of the Case contained the complete text of 
38 C.F.R. § 3.159(b)(1), which includes such notice.  Under 
these circumstances, the Board is satisfied that the 
appellant has been adequately informed of the need to submit 
relevant evidence in her possession.

VCAA duty to assist

The RO developed for all of the veteran's military related 
records, obtained the private treatment records from the 
providers identified by the appellant, and kept her apprised 
of the results of those efforts.  Neither the appellant nor 
her representative asserts that there is additional evidence 
to be obtained or that there is a request for assistance that 
was not acted on.  All records obtained or generated have 
been associated with the claim file.  Thus, the Board finds 
that the RO has complied with the duty to assist the 
appellant with the development of her claim,  38 C.F.R. 
§ 3.159(c), and that she has received proper VA process.

Factual background

The Certificate of Death reflects that the veteran expired on 
February 25, 2003, of metastatic adenocarcinoma of the 
prostate.  The appellant's claim for Dependency and Indemnity 
Compensation (DIC) was received by the RO in June 2003.  An 
August 2003 rating decision determined that the veteran's 
prostate cancer was not service connected, he had no claims 
pending at the time of his death, and he did not serve in 
active service during a period of war, and denied the claim.

The veteran's DD Form 214 reflects that he served in active 
service from September 1957 to September 1959.  His statement 
of reserve service reflects no entries for a periods of 
active service of 90 continuous days or more during the 
Vietnam Period of War of either February 1961 to May 1975 or 
August 1964 to May 1975.  A VA Form 3101 reflects that, in 
response to a RO inquiry, a search of the veteran's military 
records revealed no record of any service in Vietnam.  
Reports Of Medical Examination For Periodic Purposes 
conducted in June 1976, October 1980, June 1984, and August 
1988 reflect that the veteran's anus and rectum, to include 
his prostate upon digital examination, were assessed as 
normal.

The veteran was diagnosed with prostate cancer in 1994, for 
which he underwent a radical retropubic prostatectomy.  He 
died in February 2003 as a result of the cancer's recurrence 
and metastasis.  The treatment records of his final illness 
reflect no entries, comments, or opinions as to the etiology 
of his prostate cancer.  There is no evidence of any 
relationship between the veteran's prostate cancer and his 
active service.

Applicable law and regulation, DIC
  
The appellant, as the veteran's surviving spouse, is entitled 
to dependency and indemnity compensation for the cause of the 
veteran's death if the evidence establishes that a disability 
incurred or aggravated by service either caused or 
contributed substantially or materially to cause death.  38 
U.S.C.A. §§ 1110, 1310; 38 C.F.R. § 3.312; see also Combee v. 
Brown, 34 F.3d 1039, (Fed. Cir. 1994).  For a service-
connected disability to constitute a contributory cause, it 
is not sufficient to show that it casually shared in 
producing death, but rather, the evidence must show that 
there was a causal connection.  38 U.S.C.A. § 1310; 38 C.F.R. 
§ 3.312.

Applicable criteria provide that a veteran who, during active 
military, naval, or air service, served in Vietnam during the 
Vietnam era, shall be presumed to have been exposed during 
such service to a herbicide agent, unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  The last date 
on which such a veteran shall be presumed to have been 
exposed to a herbicide agent shall be the last date on which 
he or she served in Vietnam during the Vietnam era.  "Service 
in the Republic of Vietnam" includes service in the waters 
offshore and service in other locations if the conditions of 
service involved duty or visitation in the Republic of 
Vietnam."  38 C.F.R. § 3.307(a)(6)(iii) and the "Veterans 
Education and Benefits Expansion Act of 2001," Pub L. No. 
107-103, 115 Stat. 976 (2001).

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 U.S.C.A. § 
1116, 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there 
is no record of such disease during service, provided further 
that the rebuttable presumption provisions of 38 U.S.C.A. § 
1113; 38 C.F.R. § 3.307(d) are also satisfied: chloracne or 
other acneform diseases consistent with chloracne, Type II 
diabetes mellitus, Hodgkin's disease, multiple myeloma, non-
Hodgkin's lymphoma, acute and subacute peripheral neuropathy 
(defined as transient peripheral neuropathy that appears 
within weeks or months of exposure to an herbicide agent and 
resolves within two years of the date of onset), porphyria 
cutanea tarda, prostate cancer, respiratory cancers (cancer 
of the lung, bronchus, larynx, or trachea), and soft-tissue 
sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e) (2002).

The Secretary of Veterans Affairs has determined that there 
is no positive association between exposure to herbicides and 
any other condition for which the Secretary has not 
specifically determined that a presumption of service 
connection is warranted.  See Notice, 59 Fed. Reg. 341-346 
(1994); see also Notice, 61 Fed. Reg. 41,442-41,449, and 61 
Fed. Reg. 57, 586-57, 589 (1996); Notice, 64 Fed. Reg. 59, 
232- 243 (Nov. 2, 1999).

Notwithstanding the foregoing presumption provisions, which 
arose out of the Veteran's Dioxin and Radiation Exposure 
Compensation Standards Act, Public Law No. 98-542, § 5, 98 
Stat. 2725, 2727-29 (1984), and the Agent Orange Act of 1991, 
Public Law No. 102-4, § 2, 105 Stat. 11 (1991), the United 
States Court of Appeals for the Federal Circuit has 
determined that a claimant is not precluded from establishing 
service connection for disability due to Agent Orange 
exposure with proof of direct causation.  Combee v. Brown, 34 
F.3d 1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 9 Vet. App. 
40, 44 (1996), aff'd sub nom, Ramey v. Gober, 120 F.3d 1239 
(Fed. Cir. 1997), cert. denied, 118 S. Ct. 1171 (1998); See 
Brock v. Brown, 10 Vet. App. 155, 160-61 (1997).  Thus, the 
presumption is not the sole method by which an applicant may 
show causation, and thereby establish service connection.

Analysis

The veteran developed prostate cancer several decades after 
his active service, and his USAR service medical records 
reflect no entries for treatment of prostate related 
symptomatology.  Thus, there is no evidentiary basis for 
service connection for prostate cancer on a direct basis.  
Prostate cancer is among the diseases the Secretary has 
determined to be associated with exposure to herbicides.  
38 C.F.R. §§ 3.307(a), 3.309(e).  In her substantive appeal, 
the appellant makes no assertion that the veteran served in 
Vietnam during his reserve service, as she related that he 
performed his active duty for training (ACDUTRA), primarily 
as a cook, at Ft. Bragg, North Carolina.  Instead, she avers 
that he was exposed to Agent Orange just as much as troops 
who served in Vietnam, in that the veteran was exposed to 
equipment, clothing, bacteria, and germs of troops who did 
serve in Vietnam and returned to Ft. Bragg.  In other words, 
she avers that the veteran was exposed to herbicide 
contaminated equipment brought back to Ft. Bragg.

The claim file reflects no evidence of the veteran having 
served at any location outside Vietnam where herbicides were 
stored or used, and the appellant has not cited or referred 
VA to any evidence that the veteran was exposed to herbicides 
during any period of his ACDUTRA.  The appellant's assertion 
is based on no more than conjecture or speculation.  Thus, 
there is no factual basis for presumed exposure to 
herbicides, and there simply is no direct evidence that the 
veteran was otherwise ever exposed to herbicides during any 
of his ACDUTRA in the Continental U.S.  The Board finds that 
the evidence of record preponderates against the claim.
Applicable law and regulation, accrued benefits

Applicable law provides that certain accrued benefits may be 
payable upon the death of a beneficiary.  Except as otherwise 
provided, periodic monetary benefits to which a veteran was 
entitled at death under existing ratings or decisions, or 
those based on evidence in the file at the date of death, and 
due and unpaid for a period not to exceed two years, shall, 
upon the death of such veteran, be paid to the veteran's 
surviving spouse.  38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000; 
see also Sharp v. Nicholson, 403 F.3d 1324, 1325 (Fed. Cir. 
2005); Terry v. Principi, 367 F.3d 1291 (Fed. Cir. 2004).  
Applications for accrued benefits must be filed within one 
year after the date of the veteran's death.  Id.

Analysis

As concerns the appellant's claim for accrued benefits, the 
claim file reflects no record of the veteran having filed a 
claim for entitlement to VA benefits which was pending at his 
death, and she in fact makes no assertion that the veteran 
had ever filed a claim for VA benefits.  Thus, the evidence 
of record also preponderates against the appellant's claim 
for accrued benefits.

Applicable law and regulation, death pension

Death pension benefits are payable to the surviving spouse of 
a veteran of a period of war who otherwise meets the 
eligibility requirements of section 1521(j).  38 U.S.C.A. § 
1541.  Section 1521(j) provides that a veteran meets the 
service requirements of this section if such veteran served 
in the active military, naval, or air service- (1) for ninety 
days or more during a period of war; (2) during a period of 
war and was discharged or released from such service for a 
service-connected disability; (3) for a period of ninety 
consecutive days or more and such period began or ended 
during a period of war; or (4) for an aggregate of ninety 
days or more in two or more separate periods of service 
during more than one period of war.

Analysis

The evidence of record shows that the veteran's service did 
not meet any of the above criteria.  The recognized period 
war for the Korean War is from June 1950 to January 1955 
inclusive.  38 C.F.R. § 3.2(e).  The veteran's active service 
from 1957 to 1959, was after the Korean War and before the 
Vietnam War.  Although the veteran was a member of the USAR 
from 1959 to 1980, as noted above, there is no evidence that 
he or his unit was activated for service during the Vietnam 
period of War of 1961 to 1975, see 38 C.F.R. § 3.2(f), or 
that he served 90 continuous days.  Further, also as 
reflected above, the veteran was not receiving compensation 
for a service-connected disability at the time of his death.  
See 38 U.S.C.A. § 1341(a).  Thus, the evidence preponderates 
against the appellant's claim for death pension benefits, as 
she is ineligible.  Sabonis, 6 Vet. App. at 429-30.



ORDER

Entitlement to service connection for the cause of the 
veteran's death, to include as due to exposure to herbicides, 
is denied.

Entitlement to accrued VA benefits is denied.

Entitlement to nonservice-connected death pension benefits is 
denied.



	                        
____________________________________________
	Deborah W. Singleton
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


